DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 11-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer (US 20180144110 A1), hereinafter Creamer, in view of Zuidema (US 20150009303 A1), hereinafter Zuidema.
Regarding claim 1, Creamer teaches a method:
A method comprising: receiving a camera invocation by a user to access a first camera of a wireless device; (“and therefore all finance applications are locked on the phone and require facial recognition to access.” (Creamer 0035)
ascertain, based on the captured image authenticated and authorized, (“For instance, the threat score is a 0.5 on a scale of [0,1] and therefore all finance applications are locked on the phone and require facial recognition to access.”(0035)
first camera with the first functionality of the application: enabling the wireless device to perform the first functionality and performing the first functionality based at least in part on an image captured with the first camera. (“Based on environmental cues, certain applications on the mobile device as well as features of the mobile device itself (camera etc.) may be locked or may prevent other users from interacting with the applications or features of the mobile device when the intended user or primary user (User A) is not the one using the mobile device” (Creamer 15).) 

However, Creamer does not appear to teach receiving a request for the wireless device to use the first camera with first functionality of an application; responsive to the request, utilizing a second camera of the wireless device to capture an image of the user and ascertain, based on the captured image.  However, in an analogous art, Zuidema teaches a method about a first and second camera, and further teaches: 
receiving a request for the wireless device to use the first camera with first functionality of an application; (“whereas the camera second function may relate to, e.g., photography or camera functionality.” (Zuidema 57)) 
responsive to the request, utilizing a second camera of the wireless device to capture an image of the user and…use the first camera with the first functionality of the application; (“The device comprises two oppositely facing cameras. The first camera function may relate to, e.g., taking self-portrait pictures or recording video for use in a video chat application (17).”) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer with the first and second camera disclosed by Zuidema. One would have been motivated to do so in order to as to allow the camera “It is desirable to, when the user turns the device about-face to switch between viewing the content in 2D and 3D, to exchange camera functionality in the device accordingly.” (Zuidema 17). It would be obvious for the device to have different cameras for different functionalities. 

Regarding claim 2, the combination of Creamer (US 20180144110 A1) and Zuidema (US 20150009303 A1, teach all of the features with respect to claim 1. Creamer further teaches:
The method as recited in claim 1, further comprising responsive to ascertaining that the user is not authenticated or not authorized to use the first camera with the first functionality, preventing the application from performing the first functionality. (Based on environmental cues, certain applications on the mobile device as well as features of the mobile device itself (camera etc.) may be locked or may prevent other users from interacting with the applications or features of the mobile device when the intended user or primary user (User A) is not the one using the mobile device.”(15))

Regarding claim 4, the combination of Creamer (US 20180144110 A1) and Zuidema (US 20150009303 A1, teach all of the features with respect to claim 1. Creamer further teaches:
The method as recited in claim 1, the receiving the camera invocation comprising receiving a user request to activate the application. (“For instance, the threat score is a 0.5 on a scale of [0,1] and therefore all finance applications are locked on the phone and require facial recognition to access.”(0035)

Regarding claim 6, the combination of Creamer (US 20180144110 A1) and Zuidema (US 20150009303 A1, teach all of the features with respect to claim 1. Creamer fails to teach the method as recited in claim 1, wherein the first camera is a rear facing camera and the second camera is a front facing camera with a depth sensor.  Zuidema further teaches: 
The method as recited in claim 1, wherein the first camera is a rear facing camera and the second camera is a front facing camera with a depth sensor.  “It is desirable to, when the user turns the device about-face to switch between viewing the content in 2D and 3D, to exchange camera functionality in the device accordingly.” (Zuidema 17)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer with the first and second camera disclosed by Zuidema. One would have been motivated to do so in order to as it allows “the first camera 284 and/or the device 200 may comprise face detection functionality for detecting whether a face is present and/or where a face is located in the viewport of the first camera 284” (Zuidema 17). It would be obvious for the device to have different cameras for different functionalities. 

Regarding claim 7, the combination of Creamer (US 20180144110 A1) and Zuidema (US 20150009303 A1), teach all of the features with respect to claim 1. Creamer further teaches:
The method as recited in claim 1, wherein receiving the request comprises detecting initiation of a transaction for a particular value. (For instance, the threat score is a 0.5 on a scale of [0,1] and therefore all finance applications are locked on the phone and require facial recognition to access. However, other non-critical applications (such as a maps application) remain unlocked.”(Creamer 0035)) It would be obvious that the user could attempt to make a purchase on one of the allowed apps that would then request usage of one of the financial apps.

Regarding claim 12, Creamer teaches a method:
configured to receive a request for the wireless device to use the first camera with first functionality of the application; (“and therefore all finance applications are locked on the phone and require facial recognition to access.” (Creamer 0035)
ascertain and indicate to the application, based on the captured image, whether the user is authenticated and authorized (“For instance, the threat score is a 0.5 on a scale of [0,1] and therefore all finance applications are locked on the phone and require facial recognition to access.”(0035)
and the application being further configured to, in response to the functionality usage authentication and authorization system indicating that the user is authenticated and authorized to use the first camera with the first functionality of the application, enable the wireless device to perform the first functionality, and perform the first functionality based at least in part on an image captured with the first camera. (“Based on environmental cues, certain applications on the mobile device as well as features of the mobile device itself (camera etc.) may be locked or may prevent other users from interacting with the applications or features of the mobile device when the intended user or primary user (User A) is not the one using the mobile device” (Creamer 15).) 

However, Creamer does not appear to teach receiving a request for the computing device to use the first camera with first functionality of an application running on the computing device; responsive to the request, utilizing the second camera to capture an image of the user to use the first camera with the first functionality of the application; However, in an analogous art, Zuidema teaches a method about mobile device display, and further teaches: 
receiving a request for the computing device to use the first camera with first functionality of an application running on the computing device; (“whereas the camera second function may relate to, e.g., photography or camera functionality.” (Zuidema 57)) 
the second camera to capture an image of the user and to use the first camera with the first functionality of the application; (“The device comprises two oppositely facing cameras. The first camera function may relate to, e.g., taking self-portrait pictures or recording video for use in a video chat application (17).”) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer with the first and second camera disclosed by Zuidema. One would have been motivated to do so for similar reasons to claim 1.  

Regarding claim 13, the combination of Creamer (US 20180144110 A1) and Zuidema (US 20150009303 A1, teach all of the features with respect to claim 12. Creamer further teaches:
The computing device as recited in claim 12, the acts further including responsive to ascertaining that the user is not authenticated or not authorized to use the first camera with the first functionality, preventing the application from performing the first functionality. (Based on environmental cues, certain applications on the mobile device as well as features of the mobile device itself (camera etc.) may be locked or may prevent other users from interacting with the applications or features of the mobile device when the intended user or primary user (User A) is not the one using the mobile device.”(15))

Regarding claim 17, the combination of Creamer (US 20180144110 A1) and Zuidema (US 20150009303 A1, teach all of the features with respect to claim 16. Creamer further teaches:
The computing device as recited in claim 12, the acts further including responsive to ascertaining that the user is not authenticated or not authorized to use the first camera with the first functionality, preventing the application from performing the first functionality. (Based on environmental cues, certain applications on the mobile device as well as features of the mobile device itself (camera etc.) may be locked or may prevent other users from interacting with the applications or features of the mobile device when the intended user or primary user (User A) is not the one using the mobile device.”(15))

Regarding claim 20, the combination of Creamer (US 20180144110 A1) and Zuidema (US 20150009303 A1, teach all of the features with respect to claim 16. Creamer fails to teach The system as recited in claim 16. wherein the first camera is a rear facing camera and the second camera is a front facing camera with a depth sensor.  Zuidema further teaches: 
The system as recited in claim 16. wherein the first camera is a rear facing camera and the second camera is a front facing camera with a depth sensor..  (“The first camera function may relate to, e.g., taking self-portrait pictures or recording video for use in a video chat application, whereas the camera second function may relate to, e.g., photography or camera functionality.” (Zuidema 57))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer with the first and second camera disclosed by Zuidema. One would have been motivated to do so in order to as to allow the camera “It is desirable to, when the user turns the device about-face to switch between viewing the content in 2D and 3D, to exchange camera functionality in the device accordingly.” (Zuidema 17). It would be obvious for the device to have different cameras for different functionalities. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Creamer(US 20180144110 A1) and Zuidema(US 20150009303 A1) , hereinafter CZ, in view of Matsuoka (US-9419982-B2), hereinafter Matsuoka. 
Regarding claim 5, the combination of Creamer (US 20180144110 A1) and Zuidema (US 20150009303 A1), teach all of the features with respect to claim 1. CZ fails to teach The method as recited in claim 1, further comprising maintaining a record of performance of the first functionality by the user, the record including the image of the user captured with the second camera. In an analogous art, Matsuoka teaches a logging system and further teaches:
The method as recited in claim 1, further comprising maintaining a record of performance of the first functionality by the user, the record including the image of the user captured with the second camera.  (“For example, the user recognizer 108 may analyze the digital image of the user to determine such information as the size of the user's eyes, the distance between the user's eyes, the size and shape of the user's nose, the relative position of the user's eyes and nose, etc. This information can be compared to stored information about users that are authorized to use the computing device or its resources, and if a match is found the processor 115 or a login manager 112 executing on the processor may log the user into the computing device or permit the user to use the resources of the computing device 102.” (Matsuoka 0014))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer with the first and second camera disclosed by Zuidema with the logging system of Matsuoka. One would have been motivated to do so in order to as to allow “A processor 115 or user recognizer 108 executing on the processor 115 may analyze the digital image of the user to determine an identity of the user that is close to the computing device 102” (Matsuoka 14). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Creamer(US 20180144110 A1) and Zuidema(US 20150009303 A1) , hereinafter CZ, in view of Matsuoka (US-9419982-B2), hereinafter Matsuoka. CZ fails to teach The method as recited in claim 1, further comprising: maintaining a record of the first functionality and the captured image of the user; and displaying, in a functionality usage report, an indication of the performance of the first functionality and the captured image. In an analogous art, Matsuoka teaches a logging system and further teaches:
The method as recited in claim 1, further comprising: maintaining a record of the first functionality and the captured image of the user; and displaying, in a functionality usage report, an indication of the performance of the first functionality and the captured image. (the camera 106 can record an image of the unauthorized user and store the image and the memory 114. In another implementation the recorded image can be sent to an authorized user. For example, the recorded image can be sent from the computing device 102 to the server 104, which may forward the recorded image to an account (e.g., an e-mail account) or device (e.g., a smart phone or mobile phone or other mobile device) to which the authorized user has access.”(29)) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer with the first and second camera disclosed by Zuidema with the logging system of Matsuoka. One would have been motivated to do so in order to as to allow “the authorized user can take appropriate measures in response to the login attempt by the unauthorized user.” (Matsuoka 29). 

Claim 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Creamer(US 20180144110 A1), Zuidema(US 20150009303 A1), and Matsuoka (US-9419982-B2), hereinafter CZM, in view of Tussy (US 20190213311 A1), hereinafter Tussy. 
Regarding claim 8, CZM teach all of the features with respect to claims 1 and 7. However, CZM fails to teach The method as recited in claim 7, wherein detecting initiation of the transaction comprises scanning a code with the first camera. In an analogous art, Tussy teaches a system and method for authentication and further teaches:
The method as recited in claim 7, wherein detecting initiation of the transaction comprises scanning a code with the first camera. (“However, in one embodiment, the mobile phone may use the camera as a bar code, QR code, or similar scanner to identify the items and the prices of the items being purchased. The mobile device may then total the amount due and act as the checkout to complete the transaction with the retail establishment.” [237])  
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer, the first and second camera disclosed by Zuidema, and the logging system of  with the system and method for authentication of Tussy. One would have been motivated to do so as it allows for easier financial transactions and can “act as the checkout to complete the transaction with the retail establishment.” (237)). 
Regarding claim 9 the combination of Creamer (US 20180144110 A1) and Zuidema (US 20150009303 A1) and Matsuoka (US-9419982-B2) and Tussy (US 20190213311 A1) teach all of the features with respect to claims 1 and 7. Creamer further teaches:
The method as recited in claim 7, wherein detecting initiation of the transaction comprises opening an application identified on a list of applications approved for performing the first functionality. (For instance, the threat score is a 0.5 on a scale of [0,1] and therefore all finance applications are locked on the phone and require facial recognition to access. However, other non-critical applications (such as a maps application) remain unlocked.”(Creamer 0035))

Claims 3, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Creamer(US 20180144110 A1) and Zuidema(US 20150009303 A1), hereinafter CZ, in view of Tussy (US 20190213311 A1), hereinafter Tussy. 
Regarding claim 3, CZ teach all of the features with respect to claims 1 and 2. However, CZ fails to teach The method as recited in claim 2, further comprising responsive to ascertaining that the user is not authenticated or not authorized to use the first camera with the first functionality, communicating a notification of a failed access attempt by the user, the notification including the captured image of the user. In an analogous art, Tussy teaches a system and method for authentication and further teaches:
The method as recited in claim 2, further comprising responsive to ascertaining that the user is not authenticated or not authorized to use the first camera with the first functionality, communicating a notification of a failed access attempt by the user, the notification including the captured image of the user. ([0128] “Alternatively, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed.”)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer and the first and second camera disclosed by Zuidema with the system and method for authentication of Tussy. One would have been motivated to do so as it informs the user and allows “the user to try again to log in via the facial recognition login system (Tussy 128)”.   

Regarding claim 14, CZ teach all of the features with respect to claims 12 and 13. However, CZ fails to teach The computing device as recited in claim 13, the acts further including responsive to ascertaining that the user is not authenticated or not authorized to use the first camera with the first functionality, communicating a notification of a failed access attempt by the user, the notification including the captured image of the user. ([0128] “Alternatively, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed.”) In an analogous art, Tussy teaches a system and method for authentication and further teaches:
The computing device as recited in claim 13, the acts further including responsive to ascertaining that the user is not authenticated or not authorized to use the first camera with the first functionality, communicating a notification of a failed access attempt by the user, the notification including the captured image of the user. ([0128] “Alternatively, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed.”) ([0128] “Alternatively, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed.”)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer and the first and second camera disclosed by Zuidema with the system and method for authentication of Tussy. One would have been motivated to do so as it informs the user and allows “the user to try again to log in via the facial recognition login system (Tussy 128)”.   

Regarding claim 18, Regarding claim 3, CZ teach all of the features with respect to claims 1 and 2. However, CZ fails to teach The system as recited in claim 17, the application being further configured to, in response to the functionality usage authentication and authorization system indicating that the user is not authenticated or not authorized to use the first camera with the first functionality, communicate a notification of a failed access attempt by the user, the notification including the captured image of the user.  In an analogous art, Tussy teaches a system and method for authentication and further teaches:
The system as recited in claim 17, the application being further configured to, in response to the functionality usage authentication and authorization system indicating that the user is not authenticated or not authorized to use the first camera with the first functionality, communicate a notification of a failed access attempt by the user, the notification including the captured image of the user. ([0128] “Alternatively, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed.”)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer and the first and second camera disclosed by Zuidema with the system and method for authentication of Tussy. One would have been motivated to do so as it informs the user and allows “the user to try again to log in via the facial recognition login system (Tussy 128)”.   


Claim 10 and 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Creamer (US 20180144110 A1),  Zuidema (US 20150009303 A1), and Matsuoka (US-9419982-B2) hereinafter named CZM, in view of Ross (US-20150161434-A1), hereinafter Ross.
Regarding claim 10, CZM teaches all of the features with respect to claims 1 and 7 as above. However, CZM fails to teach The method as recited in claim 7, further comprising: ascertaining, based on the captured image of the user, whether the user is authenticated and authorized to use the first camera with second functionality of the application; and responsive to ascertaining that the user is authenticated and authorized to use the first camera with the second functionality of the application but not the first functionality, enabling the wireless device to perform the second functionality and performing the second functionality, rather than the first functionality, based at least in part on the image captured with the first camera. However, in an analogous art, Ross about facial recognition to unlock access privilege on a smartphone and further teaches:  
The method as recited in claim 7, further comprising: ascertaining, based on the captured image of the user, whether the user is authenticated and authorized to use the first camera with second functionality of the application; and responsive to ascertaining that the user is authenticated and authorized to use the first camera with the second functionality of the application but not the first functionality, enabling the wireless device to perform the second functionality and performing the second functionality, rather than the first functionality, based at least in part on the image captured with the first camera. (“[0017] A device with multiple users may have different levels of access for different users. For example, some users may have full access to the device's functions (e.g., read, write, or delete), programs or applications, or data. Other users may have limited access. For example, a user may be allowed to access only a subset of programs or hardware (e.g., a user can use the camera but not the Wi-Fi antenna). Thus, for any implementation disclosed herein, more than one user may be authorized to operate a device and the level of access to one or more functions of the device may be customized based on the authorized user.”) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer, the first and second camera disclosed by Zuidema, and the logging system of Matsuoka with the computing device user probability calculator disclosed by Ross. One would have been motivated to do so in order to do so as it “In some configurations, more than one user may be authorized to operate the device (Ross 17).” This would be obvious as multiple users would likely have different accounts. 
	
Regarding claim 15, CZM teaches all of the features with respect to claim 12 as above. However, CZM fails to teach The computing device as recited in claim 12, the acts further including: ascertaining, based on the captured image of the user, whether the user is authenticated and authorized to use the first camera with second functionality of the application; and responsive to ascertaining that the user is authenticated and authorized to use the first camera with the second functionality of the application but not the first functionality, enabling the wireless device to perform the second functionality and performing the second functionality, rather than the first functionality, based at least in part on the image captured with the first camera. However, in an analogous art, Ross about facial recognition to unlock access privilege on a smartphone and further teaches:  
The computing device as recited in claim 12, the acts further including: ascertaining, based on the captured image of the user, whether the user is authenticated and authorized to use the first camera with second functionality of the application; and responsive to ascertaining that the user is authenticated and authorized to use the first camera with the second functionality of the application but not the first functionality, enabling the wireless device to perform the second functionality and performing the second functionality, rather than the first functionality, based at least in part on the image captured with the first camera.   (“[0017] A device with multiple users may have different levels of access for different users. For example, some users may have full access to the device's functions (e.g., read, write, or delete), programs or applications, or data. Other users may have limited access. For example, a user may be allowed to access only a subset of programs or hardware (e.g., a user can use the camera but not the Wi-Fi antenna). Thus, for any implementation disclosed herein, more than one user may be authorized to operate a device and the level of access to one or more functions of the device may be customized based on the authorized user.”) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer, the first and second camera disclosed by Zuidema, and the logging system of Matsuoka with the computing device user probability calculator disclosed by Ross.  One would have been motivated to do so in order to do so as it “In some configurations, more than one user may be authorized to operate the device. (Ross 17).” This would be obvious as multiple users would likely have different accounts.

Regarding claim 19, CZM teaches all of the features with respect to claim 16 as above. However, CZM fails to teach The system as recited in claim 16, further comprising: the functionality usage authentication and authorization system being further configured to ascertain and indicate to the application, based on the image captured with the second camera, whether the user is authenticated and authorized to use the first camera with second functionality of the application; and the application being further configured to, in response to the functionality usage authentication and authorization system indicating that the user is authenticated and authorized to use the first camera with the second functionality of the application but not the first functionality, enable the wireless device to perform the second functionality and perform the second functionality, rather than the first functionality, based at least in part on the image captured with the first camera. However, in an analogous art, Ross about facial recognition to unlock access privilege on a smartphone and further teaches:  
The system as recited in claim 16, further comprising: the functionality usage authentication and authorization system being further configured to ascertain and indicate to the application, based on the image captured with the second camera, whether the user is authenticated and authorized to use the first camera with second functionality of the application; and the application being further configured to, in response to the functionality usage authentication and authorization system indicating that the user is authenticated and authorized to use the first camera with the second functionality of the application but not the first functionality, enable the wireless device to perform the second functionality and perform the second functionality, rather than the first functionality, based at least in part on the image captured with the first camera. (“[0017] A device with multiple users may have different levels of access for different users. For example, some users may have full access to the device's functions (e.g., read, write, or delete), programs or applications, or data. Other users may have limited access. For example, a user may be allowed to access only a subset of programs or hardware (e.g., a user can use the camera but not the Wi-Fi antenna). Thus, for any implementation disclosed herein, more than one user may be authorized to operate a device and the level of access to one or more functions of the device may be customized based on the authorized user.”) 
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of mobile device identifier of Creamer and the first and second camera disclosed by Zuidema with the computing device user probability calculator disclosed by Ross. One would have been motivated to do so in order to do so as it “In some configurations, more than one user may be authorized to operate the device. (Ross 17).” This would be obvious as multiple users would likely have different accounts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN W COLLIER/         Examiner, Art Unit 2499
/PHILIP J CHEA/         Supervisory Patent Examiner, Art Unit 2499